Motion, insofar as it seeks leave to appeal from the November 19, 1986 order of the Appellate Division and insofar as it seeks leave to appeal from so much of the June 30, 1986 order of the Appellate Division as dismissed the purported appeal from the February 2, 1984 oral order of Family Court, dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution.
Motion for leave to appeal otherwise denied.
Motion for permission to proceed as a poor person and for assignment of counsel dismissed as academic.